Title: To George Washington from Daniel Brodhead, 17 October 1780
From: Brodhead, Daniel
To: Washington, George


                  
                     Dear General
                     Fort Pitt Octr 17th 1780
                  
                  Your favour of the 14th of August I had the Honor to receive on
                     the 7th instant, and am very thankfull for the Contents.
                  You must ’ere now be convinced that Colo. Bowman’s apprehensions
                     were founded on Certain intelligence, of an expedition intended against the
                     Forts on Kentucke.
                  I have sent out parties to take Cattle & Grain from the
                     inhabitants and expect to obtain a considerable supply of Flour, as the Mills
                     begin to have water sufficient to manufacture it, but the Inhabitants
                     disappoint us of getting Beef, by driving their Cattle into the Mountains. And
                     we have at present neither Bread nor meat, but expect a small supply
                     immediately.
                  Captn Brady is on command and Captn McIntire has leave of absence
                     to Philada as soon as they return I will express your Excellencies Thanks for
                     their Conduct.
                  In full confidence that a sufficient supply of Provisions would
                     sooner or later be furnished for the Troops in this District, as well as for
                     such number of Militia, as policy or the exigencies of affairs, might render it
                     necessary to call into Action. I, with a view to cut off the Wyondats and other
                     Indian Towns, that were very Troublesome to our Settlements, called fore
                        a Draft from the Militias at three Different times and
                     was as often disappointed in obtaining Provisions, which with the unsettled
                     state of the Boundary line between Pensilvania & Virginia, has greatly
                     discouraged the Inhabitants, and I apprehend, given a handle to the disaffected.
                  I take the liberty to inclose copies of Letters lately received
                     from Colonel’s Beeler & McCleary, purporting some of
                     the above facts.
                  The Delaware chiefs with upwards of thirty warriors, are come, to
                     aid me upon an expedition, but as I have neither Bread not Meat to give them,
                     they will soon discover that, it is not in my power to act offensively. They
                     appear much dejected on account of the total want of goods, which they were
                     promised in exchange for their peltry.
                  Unless supplies of Beef &c. Are procuring Below the
                     mountains, which I know nothing of, the Troops here will
                     experience great hardship before Spring, And desertions will
                     be very frequent.
                  I have frequently represented to the Honble Board of War, the
                     hardships of the Troops and am now informed by their Secretary that compulsion
                     is tolerated by the Supreme Executive Council of Pensa for a temporary Supply.
                  I continue my enquiries respecting the strength of Detroit and my
                     intelligence is of a piece with that formerly communicated. I have the Honor to
                     be with the most exalted Respect & Esteem Dear General your
                     Excellencies most obedt & most Hble Servt 
                  
                     Daniel Brodhead
                     
                  
                Enclosure
                                    
                     
                        Dear Sir,
                        October 10th 1780.
                     
                     I Received yours of the 7th Inst. this morning but it is not
                        in my power to give you a just return as you request until the last of this
                        week, for I have been obliged to issue orders to press Horses &
                        draught men as I could not get Volunteers enough, of which I have not got a
                        return as yet; I am sorry to inform you that I am afraid we shall come but
                        little speed—I find that the Government of Virginia will not protect me in
                        anything I do by virtue of the laws of Virga since their last resolution,
                        & the laws of Peensylvania have not as yet taken us as yet under
                        their protection All this the Country is acquainted with, so that every
                        thing I do is at the Risque of my fortune unless protected by the States. If
                        it had not been to forward an Expedition I should have declined acting a
                        good while ago, as no man ever had a more disagreeable time of it than I
                        have at present, having no law to defend me— We are assured of your good
                        intentions for the safety of the Country & are very sorry that we
                        cannot act with that Spirit that we ought to do, but hope that the laws of
                        Pena will either be extended in a few days from this time, or the laws of
                        Virga be kept in force—It is very unhappy that the two Contending States
                        have not provided a better way for the defence of this Country than to let
                        it fall between them both until matters are settled between them. I have the
                        honor to be with the greatest Respect Dear Sir, your most Obedt Hble Servt
                     
                        Joseph Beelor Coll
                     
                     
                        Copy  without law to protect me
                     
                  
                  
                Enclosure
                                    
                     
                        
                        Dear Sir
                        Monongahalia County the 11th day of Octr 1780
                     
                     Your favour per Express just now came to hand it being on
                        public Service. Colo. Evans being at this down the Country, I open’d it, and
                        there find you are again Obliged to postpone your intended Expedition, you
                        call for a return of the number of men and Horses, that you may depend on
                        from this County, which I am unable at this time to furnish you with, as all
                        the returns were made to Colo. Evans, and he being from home, I can’t come
                        immediately at them. However so far I can inform you that upon the receipt
                        of your Letter I went to the Officers of the second Battallion of our County
                        Militia, who happen’d to be then assembled at General Muster, and made the
                        matter known to them, at the same time call’d upon them for a copy of their
                        returns made to Colo. Evans, that I might as near as possible comply with
                        your request and they (after some consultation held upon the matter) gave it
                        me for an Answer, That as they found all their hopes of Relief from a
                        Campaign being this fall carried against their Indian Enemys were abortive,
                        and knowing that their frontiers at least 60 to 70 Miles in length were
                        infested with the savages killing their People have at last Oblig’d them to
                        say they can’t spare any Men, further adding that they are heartily sorry
                        that there should be the least seaming Jarr or Desenting Voice from the
                        Orders of Colonel Brodhead, as a Commanding Officer, for the defence of this
                        Country but from his never having it in his power, for want (as we conceive)
                        of the necessary supplies to put his schemes in Execution, during the whole
                        course of the last summer & fall & our unhappy People daily
                        falling an easy pray to the Enemy Oblig’d them to throw of all dependance,
                        on any natural aid on this side of the mountain this fall, but that of
                        themselves for their relief, and therefore they mean to embody, and take the
                        most plausable methods for their defence, and under there Circumstances they
                        think their numbers is already too small, without any diversion
                        Notwithstanding they were ready twice last summer both with men Horses and
                        Provisions to have comply’d with your requisition fully, had you put your
                        plan in execution, I have (as I look upon it my Duty least any deception
                        should take place) Stated this matter truly, as I took it from the Officers
                        mouths—And now permit me to observe to you that the state of our frontiers
                        is really deplorable to see helpless women and Children flying before the
                        ravages of the Savage, and that even while part of us is engaged in burying
                        of our neighbours that have been Butchered by them, Others of us is falling
                        a Sacrifice to their Hellish Inventions, those and many other matters that
                        have come under your Cognizance I hope you will (as a friend to Human
                        nature) State in a proper light to the Board from the which proper relief
                        can be had, I have the Honor to be with due respect Dr Sir Yr Most Obedt
                        Hble Servant
                     
                        Wm McClerry
                     
                  
                  
               